639 F.3d 1040 (2011)
CSX TRANSPORTATION, INC., Plaintiff-Appellant,
v.
ALABAMA DEPARTMENT OF REVENUE, Tim Russell, Commissioner of the Alabama Department of Revenue, Defendants-Appellees.
No. 09-10772, Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
April 25, 2011.
Stephen D. Goodwin, Baker, Donelson, Bearman, Caldwell & Berkowitz, Memphis, TN, J. Forrest Hinton, Jr., Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, Birmingham, AL, James W. McBride, Baker Donelson, Washington, DC, for Plaintiff-Appellant.
Margaret Johnson McNeill, Glenmore Patrick Powers, II, State of Alabama Dept. of Revenue, Montgomery, AL, for Defendants-Appellees.
Before BARKETT, HILL and BLACK, Circuit Judges.
PER CURIAM:
CSX Transportation, Inc. ("CSXT") appealed the dismissal of its suit against the Alabama Department of Revenue seeking to enjoin Alabama from assessing, levying and/or collecting taxes on diesel fuel purchases and use by CSXT. The district court dismissed CSXT's case based on Norfolk S. Ry. Co. v. Ala. Dep't of Revenue, 550 F.3d 1306 (11th Cir.2008), in which this Court considered an identical challenge to Alabama's sales and use tax on railroad diesel fuel, and ruled in favor of the Alabama Department of Revenue. We affirmed, finding that we were bound by our prior precedent in Norfolk. CSX Transp., Inc. v. Ala. Dep't of Revenue, 350 Fed.Appx. 318 (11th Cir.2009).
The Supreme Court then granted CSXT's petition for writ of certiorari and reversed the judgment. CSX Transp., Inc. v. Ala. Dep't of Revenue, 562 U.S. ___, 131 S.Ct. 1101, 179 L.Ed.2d 37 *1041 (2011). The Court overruled our prior decision in Norfolk, and held that CSXT "may challenge Alabama's sales and use taxes as `taxes that discriminate against rail carriers' under [49 U.S.C. § 11501(b)(4)]." Id. at 1114 (alterations omitted). The Court declined to address whether CSXT should prevail on its challenge, and remanded CSXT's appeal for further proceedings consistent with its opinion. Id.
In light of the Supreme Court's decision, we vacate our prior opinion in this case, CSX Transp., Inc. v. Ala. Dep't of Revenue, 350 Fed.Appx. 318 (11th Cir.2009), vacate the district court's December 18, 2008 order dissolving the preliminary injunction and dismissing CSXT's case, and remand to the district court for further proceedings consistent with the Supreme Court's opinion.
PRIOR DECISION VACATED; DISTRICT COURT ORDER VACATED, and REMANDED.